Citation Nr: 1750536	
Decision Date: 11/07/17    Archive Date: 11/17/17

DOCKET NO.  13-34 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a heart disability, to include hypertension.

2.  Entitlement to service connection for peripheral neuropathy of the right lower extremity.

3.  Entitlement to service connection for peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran, K.F. and T.S.


ATTORNEY FOR THE BOARD

I. Warren, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1964 to March 1973, to include service in the Republic of Vietnam.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2013 rating decision issued by the Department of Veterans' Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In September 2016, the Veteran testified before the undersigned in a videoconference hearing.  A transcript of the hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

While the Board regrets additional delay, review of the record reveals that additional development is needed to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2017).

The Veteran contends that his current heart disability (to include hypertension) and bilateral lower extremity peripheral neuropathy are most likely secondary to his service-connected diabetes mellitus II (DMII) with nephropathy or, in the alternative, due to service, to include his presumed exposure to Agent Orange.

The Veteran received a VA examination in April 2012.  The examiner found no indication of a heart disability.  The Veteran complained of chest pain 3 to 4 years prior, however, the examiner noted that a heart catheter showed no clogged arteries.  EKG results demonstrated borderline bradycardia, and the echocardiogram was normal.  METs testing reflected symptoms of dyspnea and fatigue, with a 5-7 METs level due solely to his heart condition, and an ejection fraction of 60-65 percent.  The examiner noted a 2009 diagnosis of hypertension and continuous medication was not required at that time.

The April 2012 VA examiner also diagnosed the Veteran with diabetic peripheral neuropathy of bilateral lower extremities, but noted that he did not meet the criteria for a diagnosis of diabetes.  The symptoms attributable to diabetic peripheral neuropathy were mild bilateral lower extremity constant pain, intermittent pain, paresthesias and/or dysesthesias, and numbness.  The examiner concluded that he did not have diabetes, so his peripheral neuropathy was not of diabetic etiology.  He did not provide a rationale for this opinion.

Contrary to the April 2012 examiner, a March 2013 VA examiner noted that the Veteran was diagnosed with DMII since July 2010.  The examiner did not find an ischemic heart disease (IHD) diagnosis, but METs testing reflected dyspnea and fatigue with a range of 3-5 METs.  Echocardiogram testing resulted in 60 percent left ventricular ejection fraction, and the examiner estimated 7-10 METs were related to a heart condition.  Additionally, the examiner noted a 2008 diagnosis of hypertension, requiring continuous medication.  The examiner also noted no diagnosis of diabetic peripheral neuropathy, but listed decreased vibration sensation to the right lower extremity, and trophic changes attributable to diabetic peripheral neuropathy that included atrophic skin/nails on his feet/ankles.  The examiner opined that the Veteran less likely than not had IHD because the July 2010 heart catheter showed normal coronary arteries, and an examiner's statement noting the Veteran's condition "might be microvascular angina" did not meet the standard of "at least as likely as not."  He did not provide a rationale for the remaining findings.

Most recently at the September 2016 hearing, the Veteran's representative alleged that the April 2012 VA examination  was inadequate, as the examiner noted "no diagnosis" of diabetes, and now the Veteran is service-connected for DM II, effective March 15, 2011.  Additionally, he argues that the same day the examiner reported "no diagnosis" of diabetes he was diagnosed with diabetic peripheral neuropathy. 

The Veteran was recently afforded another VA examination in November 2016.  The examiner noted a 2010 diagnosis of DMII, and diabetic peripheral neuropathy (diagnosed in 2013) was noted as a complication of DMII.  The examiner selected "no" when asked if the condition was at least as likely as not due to or permanently aggravated by DMII.  The Veteran reported numbness and tingling, accompanied by arterial insufficiency, to bilateral feet.  Moderate bilateral lower extremity paresthesias and/or dysesthesias and numbness were found.  Light touch/monofilament testing resulted in a decrease in bilateral knee/thigh, ankle/lower leg and foot/toes.  Vibration and cold sensation testing resulted in a decrease in bilateral lower extremity.  Trophic changes included dry, flaky skin to bilateral legs, with discoloration.  The Veteran had mild, incomplete paralysis of bilateral lower extremity.  The examiner did not provide a rationale for any of the above-noted opinions.

VA has a duty to ensure that any medical examination or opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (overruled on other grounds, Walker v. Shinseki, 708 F.3d 1331 (Fed Cir 2013)).  A medical examiner must provide a "reasoned medical explanation connecting" his observations and his conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) ("It is the factually accurate, fully articulated, sound reasoning for the conclusion... that contributes probative value to a medical opinion.").  If an examination report does not contain sufficient detail, "it is incumbent upon the rating board to return the report as inadequate for evaluation purposes."  38 C.F.R. § 4.2 (2017).

Additionally, the March 2013 VA examination noted a 2008 diagnosis of hypertension, and the Veteran contends he had DMII symptomatology prior to his 2010 diagnosis, but VA has not obtained medical records from that period.  Although 2008 is outside of the appeal period, and the Veteran received an official diagnosis of DMII in 2010, those records are needed to determine whether he exhibited DMII symptoms before or at the same time of his hypertension diagnosis, thereby assisting the Veteran with his contention that his service-connected DMII caused hypertension.  While on remand, those treatment records should be obtained before obtaining an additional opinion.

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran an opportunity to identify any outstanding medical treatment records relevant to his claimed disabilities.  After obtaining necessary authorization from the Veteran, all outstanding records should be obtained, to include any and all treatment records not already associated with the claims file, to include all VA treatment records prior to July 2010.

2. After obtaining any outstanding records, the Veteran should be afforded a new VA examination(s) regarding his claimed conditions.  The examiner shall note in the report that the entire electronic claims file has been reviewed.  Following a review of the claims file, the examiner should offer the following opinions:

(a) Does the Veteran have (i) a current heart disability (list all heart disabilities diagnosed during the pendency of his claim) (ii) hypertension and/or (iii) bilateral lower extremity peripheral neuropathy?

(b) If the Veteran has any of the above-noted disabilities, is it at least as likely as not (50 percent probability or greater) that it was incurred in, related to, or caused by any incident of his service, to include his presumed Agent Orange exposure?  In responding to this question, and notwithstanding the fact that hypertension is not on the list of disabilities presumptively related to herbicide agent exposure, if he is diagnosed with hypertension, the examiner should specifically consider and comment upon this Veteran's contention that herbicide agent exposure caused his hypertension, and the most recent National Academy of Sciences (NAS) Study [Veterans & Agent Orange: Update 2014 (2016)], which noted that there was limited or suggestive evidence of an association between exposure to Agent Orange and hypertension.

(c) Is it at least as likely as not (50 percent probability or greater) that the Veteran's currently diagnosed (i) heart disability (ii) hypertension and/or (iii) bilateral lower extremity peripheral neuropathy is caused or aggravated beyond its natural progression by his service-connected DMII, with nephropathy?  Please note that the examiner must address both causation and aggravation for each diagnosis.

The examiner must consider and discuss the following in his or her opinion:

* The Veteran contends that he experienced diabetic symptomatology prior to his 2010 diagnosis of DMII, and experienced issues with his lower extremities as early as 2006.  See September 2016 hearing testimony, at pages 7-8.
* The March 2013 VA examination noting a 2008 diagnosis of hypertension.
* The November 2016 VA examination noting diagnoses of both DMII and bilateral lower extremity peripheral neuropathy.

All opinions must be supported by a clear rationale and reasoning behind the opinion.  There must be a reasoned medical explanation connecting the expert's observations and conclusions.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304.  If it is not possible to provide the requested opinion without resorting to speculation, the examiner should state why speculation would be required in this case.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically considered in formulating any opinions.  If the examiner rejects the Veteran's reports, he or she must provide the medical rationale for doing so.  The absence of treatment records is not a legally sufficient reason for rejecting the Veteran's reports, unless the existence of such records would be medically expected.

3.  After completing the above actions, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




